tcmemo_2012_206 united_states tax_court vladimir m gorokhovsky petitioner v commissioner of internal revenue respondent docket no filed date vladimir m gorokhovsky pro_se frederic j fernandez and mark j miller for respondent memorandum opinion wells judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty pursuant to section of dollar_figure after concessions the issues we must decide are whether petitioner’s self-generated handwritten records are sufficient to substantiate the expenses he claimed on his schedules c profit or loss from business for and and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are hereby incorporated by reference and are found accordingly at the time of filing the petition petitioner resided in wisconsin petitioner is an attorney who operates his own law practice during and petitioner also operated his own import business petitioner attached separate schedules c 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure 2after the parties submitted the case pursuant to rule petitioner mailed the court a letter that included motions to continue his trial and to take the deposition of an internal revenue_agent those motions will be filed with the court and will be deemed moot with respect to his law practice and his import business to his federal_income_tax returns for and on his schedule c with respect to his law practice petitioner claimed expense deductions for inter alia dollar_figure in books dollar_figure in legal education and dollar_figure in legal and professional services in the notice_of_deficiency with respect to petitioner’s tax_return respondent determined that petitioner was entitled to deduct none of the foregoing expenses but he has since conceded that petitioner is entitled to deduct dollar_figure in legal education expenses on his schedule c with respect to his law practice petitioner claimed expense deductions for inter alia dollar_figure in bad_debt dollar_figure in books dollar_figure in legal education and dollar_figure in legal and professional services on his schedule c with respect to his import business petitioner claimed an expense deduction for inter alia dollar_figure in bad_debt in his notice_of_deficiency with respect to petitioner’s tax_return respondent determined that petitioner was entitled to deduct none of the foregoing expenses but he has since conceded that petitioner is entitled to deduct dollar_figure in legal education expenses 3petitioner has conceded that he is not entitled to deduct dollar_figure in bad_debt expenses but it is unclear from the stipulation of settled issues whether that concession concerns the bad_debt expense for his law practice or his import business further complicating matters in his reply brief petitioner appears to continued we will refer to the expenses of dollar_figure and dollar_figure for books and legal and professional services respectively and the expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for bad_debts books and legal and professional services as the disputed expenses to substantiate the disputed expenses petitioner submitted self-generated handwritten expense journals and invoices the expense journals petitioner produced show lists of payments dated by month with generalized descriptions such as law book repairs or software petitioner also submitted three handwritten expense invoices all of which are on the same page although they are not ordered chronologically ie the first is dated date the second date and the third jan-dec petitioner contends that all of his purchases regarding the disputed expenses were made by credit card and that he maintained credit card statements reflecting those purchases petitioner contends that he did not maintain his original credit card receipts because he lacked the storage space the stipulated exhibits contain no credit card statements or receipts continued dispute respondent’s disallowance of his bad_debt expense deductions with respect to both his law practice and his import business accordingly we will consider below whether petitioner is entitled to a deduction for either bad_debt expense on date respondent mailed to petitioner a timely notice_of_deficiency with respect to petitioner’s and tax years on date petitioner filed a timely petition with this court the case was set for trial on date at the court’s trial session in milwaukee wisconsin on date petitioner filed a motion requesting that the trial be continued because of a scheduling conflict the court granted petitioner’s motion on date the court notified the parties that the case was again set for trial on date at the court’s trial session in milwaukee wisconsin on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established in the motion respondent stated that on date he had mailed petitioner a branerton_letter requesting a conference which was held on date see 61_tc_691 respondent reported that after that conference he had made numerous requests via telephone and letter for another meeting but that he had received no response from petitioner on date the court granted respondent’s motion and ordered petitioner to file a response by date showing cause why the facts and evidence set forth by respondent should not be accepted as established on date petitioner filed a second motion for continuance stating that his wife was pregnant and due to give birth around the date set for trial on date petitioner filed a response to the court’s order to show cause why the facts and evidence set forth by respondent in his date motion should not be accepted as established on date the court made its date order to show cause absolute with respect to most of the proposed stipulations and the court also granted petitioner’s motion for continuance on date the parties filed a joint status report stating that they had met on date and had resolved some of the issues on date the court ordered the parties to file another status report on or before date on date respondent filed a status report stating that the parties had been in contact and planned to meet but that no date had been set for their conference on date the court ordered the parties to file another status report on or before date on date the court issued an order restoring the case to the general docket for trial or other_disposition on date the court notified the parties that the case had been set for trial at the trial session commencing on date in milwaukee wisconsin on date petitioner filed a third motion for continuance stating that he would be unavailable for trial because he had recently been convicted of three counts of domestic violence and would be serving a 60-day jail sentence beginning on date on date the court granted petitioner’s motion on date the court notified the parties that the case had been set for trial at the trial session commencing on date in milwaukee wisconsin on date the court held a conference call with the parties and during that call the parties indicated that they intended to file a motion to submit the case fully stipulated pursuant to rule on date the court issued an order striking the case from the date trial session and ordering the parties to file a motion under rule on or before date on date the parties filed a joint motion to submit the case under rule and filed joint stipulations of settled issues and facts in the stipulation of facts the parties stated that petitioner would provide additional financial records to substantiate his expenses and that those additional records would be included in a supplemental stipulation of facts in their joint motion the parties therefore requested that the court hold open the record for an additional days on date the court granted the parties’ motion to submit the case pursuant to rule the court also ordered that the record would be held open until date for the parties to file a supplemental stipulation of facts on date petitioner filed a motion for extension of time to file supplemental records stating that he needed an additional to days to file supplemental records because he had recently been divorced and the records he needed were in the custody of his ex-wife on date the court granted petitioner’s motion and extended the time to file a supplemental stipulation of facts to date in that order the court advised the parties that it did not intend to grant any more extensions and that after date the record in the case would be closed despite the court’s warning petitioner filed another motion for extension of time to file supplemental records on date concluding that petitioner had demonstrated a pattern of delay the court denied petitioner’s motion and ordered the record closed discussion we consider as a preliminary matter petitioner’s contention that the burden_of_proof has shifted to respondent pursuant to sec_7491 generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to such issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a taxpayers bear the burden of proving that they have met the requirements of sec_7491 135_tc_471 affd 668_f3d_888 7th cir petitioner contends that he has satisfied the requirements of sec_7491 and that the burden_of_proof as to all factual issues affecting the deficiencies should be shifted to respondent respondent contends that the burden should not shift because petitioner has not substantiated his claimed expenses we agree with respondent that the burden_of_proof remains with petitioner because as we explain below we conclude that petitioner failed to substantiate his reported expenses deductions are a matter of legislative grace and taxpayers generally bear the burden of proving their entitlement to the deductions they claim sec_6001 503_us_79 sec_162 permits as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs additionally sec_212 generally allows the deduction of ordinary and necessary expenses paid_or_incurred during the tax_year for the production_or_collection_of_income such expenses must be reasonable in amount and bear a reasonable_and_proximate_relationship to the production or collection of taxable_income sec_1_212-1 income_tax regs to be deductible such expenses generally must be substantiated see 65_tc_87 aff’d per curiam 540_f2d_821 5th cir see also sec_6001 sec_1_6001-1 income_tax regs a taxpayer must keep records sufficient to establish the amounts of the expenses reported on his return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir however we generally will not estimate a deductible expense unless the taxpayer presents sufficient evidence to provide some basis upon which an estimate may be made 85_tc_731 petitioner contends that his self-generated handwritten expense logs are sufficient to substantiate the disputed expenses he contends that pursuant to rule of the federal rules of evidence such records are admissible however respondent does not dispute the admissibility of petitioner’s records rather respondent contends that those records do not adequately substantiate petitioner’s expenses in other cases we have repeatedly concluded that self-generated or nonitemized receipts or expense records are insufficient to substantiate expenses see eg robinson v commissioner tcmemo_2011_99 holding that the taxpayer’s self-generated expense logs nonitemized receipts and nonitemized credit card statements were insufficient to substantiate claimed expenses good v commissioner tcmemo_2008_245 holding that the taxpayers’ self-generated computer records and testimony were insufficient to substantiate claimed expenses gaylord v commissioner tcmemo_2003_273 holding that the taxpayer’s nonitemized receipts and self-generated receipts were insufficient to substantiate claimed expenses as noted above petitioner failed to produce any receipts credit card statements canceled checks or any other item generated by a third party that would substantiate any of the disputed expenses although petitioner repeatedly contended that he had credit card statements in his possession substantiating those expenses after repeated delays over the course of several years he failed to produce those statements we conclude that the self-generated handwritten records petitioner submitted are insufficient to show either that petitioner paid the claimed expenses or that those expenses are deductible business_expenses additionally we note with respect to petitioner’s bad_debt expenses that even had petitioner established that he had uncollected receivables he failed to establish that he took steps to enforce collection or that taking such steps would have been futile without such evidence a debt generally is not regarded as wholly worthless 22_tc_968 john v commissioner tcmemo_2004_257 moreover because petitioner used the cash_method for reporting income and expenses fees for services that remain unpaid have not been included in his income such debts do not constitute bad_debts within the meaning of sec_166 for which a deduction for worthlessness may be claimed 64_tc_598 crosson v commissioner tcmemo_2003_170 see sec_1_166-1 income_tax regs finally we consider whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 with respect to his tax_liability sec_6662 imposes an accuracy-related_penalty of of any underpayment that is attributable to causes specified in subsection b including a substantial_understatement_of_income_tax or n egligence or disregard of rules or regulations there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 however the amount of the understatement may be reduced by any portion of the understatement attributable to any item for which there was substantial_authority for the taxpayer’s treatment or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return and there was a reasonable basis for the taxpayer’s treatment sec_6662 sec_6662 and b also imposes a penalty for negligence or disregard of rules or regulations under sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of this title we have defined negligence as a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances 114_tc_259 failure to maintain adequate books_and_records or to substantiate items properly constitutes negligence sec_1_6662-3 income_tax regs a taxpayer is considered to have disregarded rules or regulations even if such disregard is careless meaning that the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite the commissioner has the burden of production only the ultimate burden of proving that the penalty is not applicable remains on the taxpayer id on the basis of the stipulated evidence we conclude that respondent has met his burden of production with respect to the accuracy-related_penalty respondent contends that petitioner is liable for the penalty pursuant to sec_6662 for because he both substantially understated his income_tax and was negligent although the amount of petitioner’s tax_liability will be reduced because of respondent’s concessions respondent anticipates that even after the rule calculations petitioner’s understatement will still exceed the greater of dollar_figure or of the tax required to be shown on the return to the extent that it does we conclude that petitioner is liable for the sec_6662 and b penalty for a substantial_understatement_of_income_tax additionally we conclude that because petitioner failed to maintain records sufficient to substantiate the disputed expenses he was negligent and is therefore liable for the sec_6662 and b penalty for negligence petitioner has the burden_of_proof regarding whether any portion of the understatement should be reduced pursuant to sec_6662 but he did not address the issue or present any evidence showing that the understatement should be reduced accordingly we conclude that petitioner has failed in his burden_of_proof and we therefore hold that petitioner is liable for the sec_6662 penalty in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
